DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
In response to the amendment filed on 05/24/2021, Claim 4 has been cancelled, and Claims 1-3 and 5-20 are pending.

Response to Arguments
Applicant’s arguments, see pages 7 of 12 and pages 9 of 12, filed 05/24/2021, with respect to the rejection(s) of claim(s) 1 and 11 under Loushin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clopp (US PGPub 2014/0094733).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/161,379, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, claims 1-3, and 5-20 are not entitled to the benefit of the prior application 15/161,379 because the prior application fails to disclose “a nitinol body” and fails to disclose the embodiments described and shown in Figures 2-17.
The Examiner notes that the provisional application number 62/62805, filed 02/08/2018, does provide support for the claims and thus the claims will be given an effective priority filing date of 02/08/2018.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1: the limitation “the nitinol body has a first diameter,;” is suggested to read “the nitinol body has a first diameter[[,]];”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clopp (US PGPub 2014/0094733).
Regarding Claim 1, Clopp teaches a tympanostomy tube (Figures 17-18), including comprising: 
a nitinol body (700) having a substantially cylindrical shape (Figures 17-18), wherein the nitinol body includes a first end, a central region, a second end, a longitudinal axis, and a lumen, wherein the nitinol body has a first configuration (Figure 17) and a second configuration (Figure 18); 

    PNG
    media_image1.png
    311
    394
    media_image1.png
    Greyscale

wherein, in the first configuration (Figure 17), the nitinol body has a first diameter (See Figure 17),; and 
wherein in the first configuration (Figure 17) the first end defines a cutting member (702; Figure 17; Paragraph 0074) configured to incise the tympanic membrane during insertion of the tympanostomy tube in the tympanic membrane (Paragraph 0074); and 
wherein, in the second configuration (Figure 18), the nitinol body has a second diameter, and  wherein the second diameter is larger than the first diameter (see Figure 18; Paragraph 0074). 
Regarding Claim 11, Clopp teaches a tympanostomy tube comprising: 
a nitinol body (700) having a first end, a central region, a second end, and a lumen (See annotated Figure 17 below; Paragraph 0074); 

    PNG
    media_image1.png
    311
    394
    media_image1.png
    Greyscale

wherein the nitinol body (700) is configured to transform from a first configuration (Figure 17) to a second expanded configuration (Figure 18); and 
wherein in the first configuration (Figure 17), the first end defines a cutting member (702) configured to incise the tympanic membrane during insertion of the tympanostomy tube in the tympanic membrane (Paragraph 0074).
Regarding Claim 14, Clopp teaches the tympanostomy tube of claim 11, wherein the cutting member (702) is a tapered tip (Figure 17; Paragraph 0074).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 5, 10, 12, 13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clopp (US PGPub 2014/0094733) in view Loushin (US PGPub 2009/0209972).
Regarding Claim 2, Clopp teaches the tympanostomy tube of claim 1, but fails to disclose wherein, in the first configuration, the nitinol body is scrolled, and wherein, in the second configuration, the nitinol body is un- scrolled.
Loushin discloses a tympanostomy tube (Paragraph 0035) which comprises a first configuration (Figure 10A; Paragraph 0072)  and a second expanded configuration (Figure 10B; Paragraph 0073) , in which in the first configuration, the nitinol body (Paragraph 0074 and 0036) is scrolled (see Figure 10A), and wherein, in the second configuration, the nitinol body is un- scrolled (See Figure 10B) (Paragraph 0072-0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nitinol body of Clopp, such that the body was configured to be delivered in a scrolled configuration and released in an un-scrolled configuration, as taught by Loushin for the advantage of providing “requisite deformation for maintaining an opening in a membrane in a body” (Paragraphs 0071-0072; Loushin).
Regarding Claim 3, the combination of references disclosed above teaches the tympanostomy tube of claim 2, wherein, the combination of references would result a nitinol body in which in the first configuration, the cutting member is a beveled scroll.
Clopp clearly teaches in Figures 17 that the cutting member (702) is a beveled tip, and Loushin discloses the nitinol body is scrolled throughout the entire length of the nitinol body (Figures 10A; Paragraph 0071), therefore, it is the Examiner’s position that the combination of references would result in a device in which in the first configuration, the cutting member is a beveled scroll. 
Regarding Claim 5, Clopp teaches the tympanostomy tube of claim 1, but fails to disclose further including incisions through the second end parallel to the longitudinal axis defining tabs extending radially in the second configuration.
Clopp discloses that the second end of the nitinol body (see annotated Figure 17 above) includes a flange (see Figure 17, the end opposite to tip 702), but fails to disclose that this flange is expandable. Loushin discloses a tympanostomy tube (Paragraph 0035 and 0074) comprising a first end (1106) and a second end (1108), further including incisions (spaces between the tabs in Figure 11) through the second end parallel to the longitudinal axis defining tabs (1106) extending radially in the second configuration (see Figure 11B). Alternatively, in the embodiment of Figures 9A-9B, Loushin also discloses a tympanostomy tube (900) which has a first end (910) and a second end (912), and including incisions (924) through the second end (912) parallel to the longitudinal axis defining tabs (924) extending radially in the second configuration (see Figure 9B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Clopp include incisions through the second end to define tabs which extend radially in the second configuration, as taught by Loushin, for the advantage of allowing the flange of the device of Clopp to expand radially relative to the delivery configuration to better ensure that the nitinol body will not fall out through the ear canal (Paragraph 0069 and 0075 of Loushin). 
Regarding Claim 10, Clopp teaches the tympanostomy tube of claim 1, but fails to disclose further including a heat target grasping tab extending radially from the nitinol body at the second end thereof, wherein the heat target grasping tab absorbs heat energy and conducts it into the nitinol body.
Loushin discloses a nitinol body tympanostomy tube (1100; Figures 11A-11C; Paragraph 0074) having a heat target grasping tab (1106) extending radially from the nitinol body (1104) at the second end (1110) thereof, wherein the heat target grasping tab (1106) absorbs heat energy and conducts it into the nitinol body (1104) (Paragraph 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second of the nitinol body taught by Clopp, to include a heart target grasping tab, as taught by Loushin, for the advantage of assisting in the expansion of the nitinol body into its deployed configuration (Paragraph 0075; Loushin).
Regarding Claim 12, Clopp teaches the tympanostomy tube of claim 11, but fails to disclose wherein the nitinol body is scrolled in the first configuration, and the nitinol body is un-scrolled in the second expanded configuration.
Loushin discloses a tympanostomy tube (Paragraph 0035) which comprises a first configuration (Figure 10A; Paragraph 0072)  and a second expanded configuration (Figure 10B; Paragraph 0073) , in which in the first configuration, the nitinol body (Paragraph 0074 and 0036) is scrolled (see Figure 10A), and wherein, in the second configuration, the nitinol body is un- scrolled (See Figure 10B) (Paragraph 0072-0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nitinol body of Clopp, such that the body was configured to be delivered in a scrolled configuration and released in an un-scrolled configuration, as taught by Loushin for the advantage of providing “requisite deformation for maintaining an opening in a membrane in a body” (Paragraphs 0071-0072; Loushin).
Regarding Claim 13, Clopp teaches the tympanostomy tube of claim 12 wherein the combination of references would result a beveled scroll defines the cutting member.
Clopp clearly teaches in Figures 17 that the cutting member (702) is a beveled tip, and Loushin discloses the nitinol body is scrolled throughout the entire length of the nitinol body (Figures 10A; Paragraph 0071), therefore, it is the Examiner’s position that the combination of references would result in a device in which in the first configuration, the cutting member is a beveled scroll. 
Regarding Claim 15, Clopp teaches the tympanostomy tube of claim 11, but fails to disclose further including incisions through the second end parallel to a longitudinal axis defining tabs, wherein the tabs extend radially in the second expanded configuration.
Clopp discloses that the second end of the nitinol body (see annotated Figure 17 above) includes a flange (see Figure 17, the end opposite to tip 702), but fails to disclose that this flange is expandable. Loushin discloses a tympanostomy tube (Paragraph 0035 and 0074) comprising a first end (1106) and a second end (1108), further including incisions (spaces between the tabs in Figure 11) through the second end parallel to the longitudinal axis defining tabs (1106) extending radially in the second configuration (see Figure 11B). Alternatively, in the embodiment of Figures 9A-9B, Loushin also discloses a tympanostomy tube (900) which has a first end (910) and a second end (912), and including incisions (924) through the second end (912) parallel to the longitudinal axis defining tabs (924) extending radially in the second configuration (see Figure 9B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Clopp include incisions through the second end to define tabs which extend radially in the second configuration, as taught by Loushin, for the advantage of allowing the flange of the device of Clopp to expand radially relative to the delivery configuration to better ensure that the nitinol body will not fall out through the ear canal (Paragraph 0069 and 0075 of Loushin). 
Regarding Claim 20, Clopp teaches the tympanostomy tube of claim method of claim 11, but fails to disclose further comprising a heat target grasping tab extending radially from the nitinol body at the second end thereof, wherein the heat target grasping tab absorbs heat energy and conducts it into the nitinol body.
Loushin discloses a nitinol body tympanostomy tube (1100; Figures 11A-11C; Paragraph 0074) having a heat target grasping tab (1106) extending radially from the nitinol body (1104) at the second end (1110) thereof, wherein the heat target grasping tab (1106) absorbs heat energy and conducts it into the nitinol body (1104) (Paragraph 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second of the nitinol body taught by Clopp, to include a heart target grasping tab, as taught by Loushin, for the advantage of assisting in the expansion of the nitinol body into its deployed configuration (Paragraph 0075; Loushin).

Claims 6-9 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clopp (US PGPub 2014/0094733) as applied to claims 1 and 11 above, and further in view of Scanlon (US PGPub 2007/0207186).
Regarding Claim 6-9, Clopp teaches the tympanostomy tube of claim 1, but fails to disclose wherein, in the first configuration, the nitinol body is flattened (as recited in Claim 6), folded (as recited in Claim 7), plicated (as recited in Claim 8) or has an imbricated accordion-like configuration (as recited in Claim 9), and wherein, in the second configuration, the nitinol body is un-flattened (as recited in Claim 6), un-folded (as recited in Claim 7), un-plicated (as recited in Claim 8), or has a circular configuration (as recited in Claim 9).
Scanlon teaches a device useful in the tympanostomy (Paragraph 0161) which comprises in the first configuration, the nitinol body is flattened (Paragraph 0172), folded (Paragraph 0084 and Paragraph 0172), plicated (see Figure 6 or Figure 8; Paragraph 0084), or has an imbricated accordion-like configuration (Figure 8; Paragraph 0084), and wherein, in the second configuration, the nitinol body is un-flattened (Paragraph 0172), un-folded (Paragraph 0084 and Paragraph 0172), un-plicated (Paragraph 0084; see Figure 7), or has a circular configuration (Paragraph 0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Clopp, such that the nitinol body is configured to be in the first and second configurations recited in Claims 6-9, as taught by Scanlon, for the advantage of reducing the overall profile of the device in a delivery configuration (Paragraph 0084 and 0172; Scanlon).
Regarding Claim 16-19, Clopp teaches the tympanostomy tube of claim 11, but fails to disclose wherein the nitinol body transforms from a flattened configuration to an un-flattened configuration (Claim 16), from a folded configuration to an un-folded configuration (Claim 17), from a plicated configuration to an un-plicated configuration (Claim 18), or from an imbricated accordion-like configuration to a circular configuration (Claim 19).
Scanlon teaches a device useful in the tympanostomy (Paragraph 0161) which includes transforming the nitinol body from a flattened configuration to an un-flattened configuration (Paragraph 0172), from a folded configuration to an un-folded configuration (Paragraph 0084 and Paragraph 0172), from a plicated configuration to an un-plicated configuration (see Figure 6 or Figure 8; Paragraph 0084), or from an imbricated accordion-like configuration to a circular configuration (Figure 8; Paragraph 0084)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the nitinol body of Clopp, such that the nitinol body transforms in the manner recited in Claims 16-19, as taught by Scanlon, for the advantage of reducing the overall profile of the tympanostomy tube in a delivery configuration (Paragraph 0084 and 0172; Scanlon).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED G GABR/Examiner, Art Unit 3771